UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7191


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STACEY GERAD JENKINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:16-cr-00041-RAJ-RJK-2)


Submitted: February 24, 2021                                      Decided: March 10, 2021


Before KEENAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey Gerad Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stacey Gerad Jenkins appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating standard of review).

Accordingly, we affirm for the reasons stated by the district court. United States v. Jenkins,

No. 4:16-cr-00041-RAJ-RJK-2 (E.D. Va. July 31, 2020). We deny Jenkins’ request for

appellate counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2